                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Amanda Levey,                               )
                                            )      ORDER FOR STATUS
              Plaintiff,                    )      CONFERENCE
                                            )
       vs.                                  )
                                            )
St. Alexius Medical Center, d/b/a           )      Case No. 1:20-cv-016
CHI St. Alexius Health – Bismarck,          )
                                            )
              Defendant.                    )

       A status conference will be held before the magistrate judge on September 1, 2020, at

10:00 a.m. The conference will be conducted via telephone conference. To participate in the

conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 2nd day of April, 2020.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
